Case 7:18-cv-12003-NSR Document 22 Filed 09/09/19 Page 1 of 1

aker ma al Rory J. McEvoy

Akerman LLP

666 Fifth Avenue
20th Floor

New York, NY 10103

D; 212 259 6480
T; 212 880 3800
F: 212 880 8965

September 9, 2019 DirF: 212 259 7195

VIA FAX

Honorable Nelson 8. Roman
United States District Judge
Southern District of New York
300 Quarropas Street
Courtroom 218

White Plains, New York 10601

Re: King v. Mount Sinai Health System
7:18 Civ. 12003 (NSR)

Dear Judge Roman:

On behalf of our client, The Mount Sinai Health System ("Defendant"), we write to
request an extension of time to file an amended Proposed Case Management Plan with the Court,
currently due on September 10, 2019, to September 26, 2019. As the Court is aware, the parties
participated in a mediation session on August 19, 2019, during which the parties and mediator
agreed to reconvene on September 19, 2019 to further discuss and possibly finalize settlement
terms. Given the upcoming second mediation session, Defendant requests that the parties submit
an amended Case Management Plan the Court one week after the second mediation date pending
the outcome of settlement discussions.

This is the second request for an extension of time to file a revised Case Management
Plan, the first of which the Court granted on August 6, 2019. Defendant attempted to reach
Plaintiff regarding this request but was unable to do so.

Please feel free to contact us with any questions,

Respectfully submitted,

LEB

Rory J. Me

ce: Kenlyn King, pro se (via ECF and FedEx)

akerman.com
